 

EXHIBIT 10.4

 

 

THIRD AMENDMENT
TO
DRESSER-RAND GROUP INC.
2008 STOCK INCENTIVE PLAN

 

     Dresser-Rand Group Inc., a Delaware corporation, having established the
Dresser-Rand Group Inc. 2008 Stock Incentive Plan, as amended by the First
Amendment to Dresser-Rand Group Inc. 2008 Stock Incentive Plan dated as of
February 12, 2010, and the Second Amendment to the Dresser-Rand Group Inc. 2008
Stock Incentive Plan dated as of March 15, 2010 (the “Plan”), and having
reserved the right under Section 19 thereof to amend the Plan, does hereby amend
the Plan as follows:

 

     1.  Section 6(e) of the Plan is hereby amended to read in its entirety as
follows:

 

(e)Term of Options and Termination of Employment:  The Committee shall establish
the term of each Option, which in no case shall exceed a period of ten (10)
years from the date of grant. Unless an Option earlier expires upon the
expiration date established pursuant to the foregoing sentence, upon the
termination of the Participant’s employment, his or her rights to exercise an
Option then held shall be determined by the Committee and set forth in an Award
Agreement.    Unless the Participant elects otherwise or the Committee
determines otherwise, any vested Options that have not previously been exercised
as of the day prior to the day they otherwise would have expired and have an
exercise price per Common Share less than the Fair Market Value of a Common
Share shall be automatically exercised on such day and the exercise price shall
be paid by withholding of Common Shares deliverable upon exercise of such
Option.

 

 

     IN WITNESS WHEREOF, Dresser-Rand Group Inc. has caused these presents to be
executed by its duly authorized officer and be effective this 8th day of August,
2013.

 

 

 

 

 

 

DRESSER-RAND GROUP INC.
 

 

 

By:  

/s/ Mark F. Mai

 

 

 

Name:

Mark F. Mai

 

 

 

Title:

Vice President, General Counsel and Secretary

 

 



1



 

--------------------------------------------------------------------------------